In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-31V
                                         UNPUBLISHED


    PRESCILLA LAURILLA,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: July 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On January 5, 2018, Prescilla Laurilla filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her February 24, 2015 Tetanus Diphtheria
acellular Pertussis (“Tdap”) vaccination. Petition at 1, 14-15. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On February 14, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On July 10, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $95,000 (this
amount constitutes damages for pain and suffering). Proffer at 1. In the Proffer,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $95,000 (this amount constitutes damages for pain and suffering)
in the form of a check payable to Petitioner. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
PRESCILLA LAURILLA,                 )
                                    )
            Petitioner,             )
                                    )    No. 18-31V
      v.                            )    Chief Special Master Corcoran
                                    )    ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On February 12, 2019, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury suffered following receipt of a tetanus, diphtheria, and acellular pertussis

(“Tdap”) vaccination on February 24, 2015. On February 14, 2019, a Ruling on Entitlement,

adopting respondent’s recommendation, was issued.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be

awarded $95,000. This amount constitutes damages for pain and suffering, and represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 2

Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $95,000 in the form of a check payable to petitioner. This amount
               represents compensation for all damages that would be available under 42 U.S.C.
               § 300aa-15(a).

Petitioner agrees.

                                                   Respectfully submitted,

                                                   ETHAN P. DAVIS
                                                   Acting Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ JAMES V. LOPEZ
                                                   James V. Lopez
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146, Ben Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Tel: (202) 616-3655
                                                   Fax: (202) 616-4310
                                                   Email: james.lopez@usdoj.gov

Dated: July 10, 2020